Citation Nr: 1454475	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  07-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION


In August 2006, the Veteran retired from the Air National Guard.  He was called to active duty on numerous occasions, including from May to September 1966, from December 1990 to March 1992; from October 1997 to February 1998; from October 1 through October 3, 2001; from October 16 through October 19, 2001; from October 22 through October 25, 2001; from October 28 through October 31, 2001; December 1, 2001; from December 10 through December 15, 2001; from December 28 through December 31, 2001; from January 1 through January 4, 2002; from January 25 through February 2, 2002; from February 11 through February 15, 2002; from February 25 through April 17, 2002; from March 2003 to March 2005; and from March to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 1993, the RO denied the Veteran's claim of entitlement to service connection for a heart disorder, characterized as mitral valve prolapse.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement (NOD) was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992). 

By a rating action of April 2006, the RO confirmed and continued its April 1993 decision, finding that the Veteran had not submitted new and material evidence with which to reopen his claim of entitlement to service connection for a heart disorder.  The Veteran disagreed with that decision, and this appeal ensued. 

In June 2009, the Board of Veterans' Appeals (Board) found that new and material evidence had not been submitted to reopen the claim of service connection for a heart disorder.  The Veteran disagreed with the Board's decision and appealed to the United States Court of Appeals of Veterans Claims (Court). 

In February 2010, the Court vacated the Board's June 2009 decision and remanded the matter to the Board for further adjudication consistent with the Court's memorandum decision. 

In August 2011, the Board found that the Veteran had submitted new and material evidence with which to reopen his claim of entitlement to service connection for a heart disorder.  The Board then remanded the case to the RO for further development. 

In June 2012, following the requested development and a de novo review of the record, the RO confirmed and continued the denial of the Veteran's claim for entitlement to service connection for a heart disorder.  Thereafter, the case was returned to the Board for further appellate consideration.

In August 2012, the Board remanded the case so that medical records utilized by the Social Security Administration (SSA) in a disability determination could be obtained.  This was accomplished and the case was then returned to the Board for appellate consideration.

In May 2013, the Board denied the Veteran's claim, finding that the Veteran's disorder was congenital in nature, and that his condition was not aggravated beyond normal progression during any period of active service.  The Veteran appealed his claim to the Court once more.  A May 2014 Joint Motion for Remand (JMR) found that the Board provided an inadequate statement of reasons or bases for its May 2013 determination.  Specifically, it was noted that an April 2007 VA examiner, on whose opinion the Board partially relied in denying the claim, reported that the Veteran's last period of active service spanned from March 2003 to March 2005.  The JMR pointed out that a Department of the Air Force Memorandum for the Chief of Staff, dated June 7, 2006, indicated that, based on a decision of the Air Force Board of Correction of Military Records (AFBCMR), the Veteran was not released from active duty on March 2, 2005, but rather continued to serve on active duty with the Missouri Air National Guard after that date.  

A May 2014 Order granted the JMR and remanded the matter back to the Board for development consistent with that document.

Of note, the JMR argued that the Board needed to discuss this Air Force memorandum, and to that extent, the Board is doing so here.  The Board notes that the memorandum was issued to show that the Veteran's service duty with the Missouri Air National Guard had not concluded in March 2005.  The Board acknowledges as much, noting that a DD-214 shows continued active duty service from March until June 2006.  Of note, since the Air Force Memorandum was issued, the Veteran has supplied a number of DD-214s which confirm that June 2006 was his final period of service.  The JMR did not identify any dates of service that the Veteran was on which were not being considered, and since the JMR was issued, the Veteran has not informed VA that he was on active duty or active duty for training beyond those times which are shown in the extensive record.  It is further noted that the JMR did not suggest that remand was needed in order to clarify any dates of service.  Instead, it was merely argued that the Board should address this memorandum. 

The issues of increased ratings for the Veteran's low back, left knee, and right shoulder disorders have been raised by the record (see Letter, September 19, 2014), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's last period of active service ended in June 2006.

2.  The Veteran's heart disorder has been diagnosed as severe congenital bicuspid aortic stenosis.  

3.  To the extent the severe congenital bicuspid aortic stenosis is considered a congenital defect, the record does not show that there was a superimposed disease or injury on it during the Veteran's service.  

4.  To the extent the severe congenital bicuspid aortic stenosis is considered a congenital disease, the record shows that any worsening during was due to the natural progress of the disease.  


CONCLUSION OF LAW

A heart disorder, post-operative severe congenital bicuspid aortic stenosis, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§3.6(a), 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice has clearly been provided during the many years this case has been on appeal.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  For example, while this case was appealed to the Court, no argument was advanced suggesting that the duty to notify had not been met. Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and pertinent post-service treatment records, including those utilized by SSA in a disability determination, have been secured.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was afforded VA medical examinations, most recently in December 2011, with addendum in May 2012.  The Board finds that these opinions are fully adequate to decide this appeal.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor the representative has challenged the adequacy of either examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4).  

The 2014 JMR suggested that there was in error, in part, due to the Board's reliance on a 2007 VA examination report.  This opinion was found to be inadequate in that the examiner stated that the Veteran's military service ended in 2005, when as noted in the introduction, the Veteran's military service clearly extended until 2006.  However, a review of the examination report itself leaves little doubt as to the quality of the medical opinion, as the only flaw is a misunderstanding as to the end date of the Veteran's military service.  As such, the Board believes that this opinion is fully adequate to address the medical questions in this case as of 2005.  The examiner provided an in depth assessment of the Veteran's medical history and explained his heart condition thoroughly.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial or hereditary origin must, by its very nature, have pre-existed a claimant's military service). 

Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

A distinction is also drawn as to whether a congenital condition is a disease or defect.  For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)). 

The term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C.1975).

With regard to congenital bicuspid aortic stenosis, the distinction is somewhat blurred.  As was explained in the 2007 VA examination report, congenital bicuspid valve may be stenotic at birth, but more often while the valve is abnormal, severe narrowing is not present, but over a long period of time develops into problems.  As such, the condition is a defect in that it exists from birth, but simply may not be symptomatic or problematic in many cases.  However, the condition is like a disease, as defined by VA, in that it is susceptible to a worsening or may become symptomatic over time.  Ultimately, this distinction is immaterial, as there is no showing that any additional heart disability was superimposed upon it during either active duty or active duty for training; likewise, the weight of the evidence is against a finding that the Veteran's congenital bicuspid aortic valve was aggravated during service as the worsening of his condition was simply the result of the natural progression of the condition.

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The Veteran contends that service connection is warranted for his heart disability.  He points out that he served on active duty for many years before he was told that he could not be maintained on flight status due to his heart disease.  Per the Veteran, this occurred immediately following deployment with no indication of heart difficulty.  He does not understand how it can be known that his heart disease is congenital in nature, absent surgical intervention to physically observe his heart valve.  

Review of the record shows that the Veteran underwent flight physicals in connection with his reserve duty in 1984 and 1986, when no pertinent abnormality was noted.  In June 1992, on another reserve examination, a "click and mild ejection murmur" was noted.  STRs, private treatment records, and VA treatment records dated in 2004 and 2005 show that the Veteran was treated for aortic stenosis or mitral valve prolapse.  In September 2005, he was evaluated for possible waiver for severe calcific aortic stenosis, mild mitral regurgitation, mitral valve prolapse, and slight dilation of the ascending aorta by a physician's assistant and a flight surgeon.  The medical history was that the Veteran was returning from overseas deployments and had complaints of shoulder, back and knee pain.  During a work-up for these medical problems, he was discovered to have a heart murmur.  His orthopedic surgeon declined to operate on his shoulder and knee until he was cleared by a cardiologist and, after evaluation, the cardiologist recommended heart valve surgery.  The report noted that the Veteran had been cleared for several overseas deployments after having had several flight physicals, without a murmur being found.  As such, it was believed that the heart condition would have had to develop or be exacerbated while he was on active duty during his final deployment.  

At a March 2006 VA examination, it was noted that the Veteran had been diagnosed with mitral valve prolapse in 1992, and that a cardiology work-up in 1993 had confirmed the diagnosis, but that the Veteran had no symptoms at that time.  A cardiology work-up in 2004 noted mitral regurgitation and aortic stenosis.  An echocardiogram conducted in February 2005 showed normal left ventricular function, severe aortic stenosis, with mild mitral regurgitation.  A cardiac catheterization performed in April 2005 rendered a diagnosis of congenital bicuspid aortic valve disease.  A cardiologist evaluation in July 2005 showed severe, but stable, aortic stenosis.  A subsequent echocardiogram in December 2012 showed severe aortic stenosis, mild mitral regurgitation, and mild tricuspid regurgitation.  At the time of the examination, the Veteran reported no active treatment for his heart condition, but reported dyspnea with minimal exertion.  On examination, there was a grade 3/6 systolic murmur at the left sternal border.  An apical impulse was not palpated.  While a cardiac stress test was scheduled, it was canceled due to the Veteran's severe aortic stenosis.  The diagnoses were severe aortic stenosis and aortic valve disease, probably congenital.  

An examination was conducted by VA in April 2007 in order to ascertain whether the Veteran's heart disorder was aggravated during his last period of service.  The examiner reviewed the record and found that, prior to the Veteran's last period of service, which commenced in April 2003 and ended in April 2005, he had been diagnosed with a mild congenital mild ejection murmur (mitral valve prolapse).  

Of note, and as discussed in the introduction, the Veteran's last period of active service did not end in April 2005, as the Veteran was in fact on active duty in 2006.  However, the examiner's analysis appears sound regarding the progression of the congenital bicuspid aortic stenosis prior to April 2005, and it will be considered to that end.

The examiner noted that, in November 2004, an assessment of mitral regurgitation was made.  In February 2005, there was evidence of severe aortic stenosis.  The examiner reviewed the Veteran's medical records and noted that an April 2005 cardiac catheterization showed no vessel disease, but instead aortic valve disease, and that a June 2005 echocardiogram and cardiac catheterization demonstrated moderately-severe aortic stenosis, ectasia of the ascending aorta, and congenital bicuspid aortic valve.  It was recommended that the Veteran undergo surgical resection with a composite root replacement for an ascending aortic aneurysm and moderately severe to severe aortic stenosis.  The Veteran opted for ongoing observation rather than surgery and in July 2006, the Veteran was noted to be asymptomatic, without chest pain or shortness of breath.  

The examiner explained that there were three primary causes of valvular aortic stenosis: a congenitally bicuspid valve with superimposed calcification, degenerative calcific disease of a trileaflet valve, and rheumatic valve disease.  The natural history of aortic stenosis in adults is of a long latent period during which there is gradually increasing obstruction and increased pressure load on the left ventricle while a patient remains asymptomatic.  Essentially, the congenital bicuspid valve is stenotic at birth, but most often, although the valve is abnormal, severe narrowing is not present.  As the abnormal valve induces a turbulent flow, it traumatizes the leaflet and over a long period of time this leads to fibrosis, increased rigidity, calcification of the leaflets, and narrowing of the orifice in adulthood.  A bicuspid aortic valve was usually associated with other cardiovascular abnormalities, including dilation of the aortic root and ascending thoracic aorta.  The examiner concluded that, based on the available data in the Veteran's medical records and considering the natural history of a bicuspid aortic valve, it was believed that the severe aortic stenosis and ectasia of the ascending aorta was not caused by active duty and was neither developed nor aggravated during the Veteran's last period of service.  Rather, it was due to natural progress of the aortic valve disease that had been present before the last period of service, without evidence that the last period of service aggravated the overall condition of the Veteran's heart.  

Additional VA medical records show that the Veteran underwent an aortic valve replacement at a private facility in May 2009.  In June 2009 and November 2011, his cardiac status was described as stable.  

Again, it is noted that the inquiry does not end with the 2007 opinion, as the Veteran served on active duty until June 2006 as shown by the DD-214 that is of record.  As such, it must be asked whether the Veteran's heart disease (to the extent it is considered such) was aggravated by his military service.

An examination was conducted by VA in December 2011.  At that time, the Veteran's claims folder and medical records were again reviewed.  After examination, the examiner observed that the Veteran had congenital bicuspid aortic stenosis which had been confirmed at surgery.  The examiner opined that based on the current state of knowledge, the presence or progression of calcific bicuspid aortic valve disease has been associated with several clinical, genetic, and anatomic factors.  Bicuspid aortic valve (BAV) disease is the most common congenital heart abnormality.  BAV is likely inherited in an autosomal dominant pattern in some families and, and is a mutation of a specific gene.  Clinical factors associated with the presence of calcific aortic valve disease include older age, male sex, serum kipoprotein (a) and LDL levels, height, hypertension, metabolic syndrome, and smoking.  All molecular studies show that aortic valve calcification is an active inflammatory cellular process characterized by lipoprotein deposition and molecular mediators of calcification and that hemodynamic alterations induced by BAV may accelerate the calcifying process.  Eventually, during adulthood, the abnormal shear stress leads to valve calcification and, in some, there is further aortic root dilation.  Age is the primary determinant of valvular disease progression.  The examiner went on to state that almost all bicuspid valves that become stenotic are calcified by age 30, with a murmur being heard in childhood, youth, or early adulthood.  Therefore, it was not uncommon that the Veteran's murmur as not heard early in his period of service.  Based on the available evidence, the examiner stated that it was less likely as not that the Veteran developed congenital bicuspid aortic valve during military service, but that the history of smoking and hyperlipidemia with elevated LDL-C may have played a role to lead to congenital aortic bicuspid valve calcification.  

In a May 2012 addendum to the December 2011 examination report, the examiner further reviewed the findings noted at the time of the Veteran's May 2009 surgery.  It was noted that at the time of the surgery, no mitral valve prolapse due to myxomatous changes of mitral leaflets or elongated chordate-papillary muscles requiring repair were mentioned.  Therefore, the Veteran did not have the first form of mitral valve prolapse, but rather was of the type in which one or more chordae-papillary "units" appeared to be relatively long with the respect to the ventricular volume.  The examiner concluded that the Veteran has severe congenital bicuspid aortic stenosis and an alternative form of mitral valve prolapse that was less likely as not proximately due to or the result of service.  It was not aggravated by active service, but merely due to a natural progression of the disease.    

Of note, the examiner specifically found that the condition was not aggravated for VA purposes during the Veteran's service from 2003-2006, as any increase was merely due to the natural progression of the condition.  Of note, this addendum addressed the specific period of service, which the JMR found had not been addressed by the VA examiner's opinion in 2007.  It is also noted that the Veteran has not supplied any medical evidence of record subsequent to the 2011 opinion and 2012 addendum that would call the examiner's conclusion into question.  The JMR noted that the Veteran was free to supplement the record with additional evidence, but such has not been forthcoming.

VA outpatient treatment records, dated from March 2012 to January 2013, show that the Veteran continues to be evaluated for his heart disease.  When last examined, the physician assistant who evaluated the Veteran assessed the Veteran as having mitral valve prolapse discovered while the Veteran was in the air force so that it was at least as likely as not a consequence of military service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a medical opinion.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In this case, there is no dispute that the Veteran had congenital aortic valve disease that progressed to the point where he required surgery in May 2009.  This was first noted on a service examination in 1992, when a heart murmur was noted, and increased in severity during his last period of service to the point where, several years after his last period of active duty ended, the surgery was performed.  The Board finds that the opinions of the VA cardiologists in 2007 and 2011/2012, who concluded that the Veteran's congenital heart disease increased in severity due to natural progression, are more persuasive than the opinion rendered in 2005, by a physician's assistant and a flight surgeon, or that rendered by a physician's assistant in 2013.  In this regard, it is clear that the rationale for the cardiologists' opinions are based on fully-explained scientific analysis rather than statements that heart disease must be service connected because it was first noted while the Veteran was on active duty.  Such a conclusion effectively misses the legal standard required for service connection in such a case in that it is not simply the discovery of the congenital bicuspid aortic valve that is relevant, as it is widely acknowledged that such a condition was in fact present from birth.  Rather, at issue is whether the congenital condition was aggravated during the Veteran's military service.

As was explained, the Veteran's congenital aortic valve stenosis clearly developed over a long period of time as described by both cardiologists with the resultant calcification becoming so severe that surgery ultimately became urgently necessary.  However, the worsening only became severe enough to require surgery several years after the Veteran's separation physical.  There is no evidence in the record of an intervening injury while the Veteran was on active duty that could have accelerated this process, and there is no such contention by the Veteran that this occurred.  

Simply stated, the Board finds that the Veteran had a congenital heart disorder that clearly and unmistakably naturally progressed to the point where surgery was required.  The fact that this progression was noted coincident with his last period of active duty does not mean that service connection should be established.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for heart disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart disorder, post-operative severe congenital bicuspid aortic stenosis, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


